Citation Nr: 0612850	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  97-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right ankle disability was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.  

2.  The veteran's right knee disability was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2004 VA sent a letter to the veteran providing 
the notice required by § 5103(a) and § 3.159(b).  The claim 
was subsequently re-adjudicated, without taint from prior 
adjudications, so no prejudice to the veteran resulted.  In 
addition, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations in 
January 2003 and May 1997, and fulfilling all of the 
requirements set forth in the Board remands dating in August 
2003 and May 1999. 

To establish service connection for a claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Right ankle
The veteran contends that his right ankle problems stem from 
an in-service motorcycle accident in 1982.  The treatment 
record from that accident reports a diagnosis of a right 
ankle sprain.  No other service clinical records were 
located.  The veteran's 1983 separation examination record 
reports a history of multiple right ankle sprains; the report 
does not specify whether the sprains all occurred during 
service, however.  The clinical examination record also 
reports a finding of "normal" for the veteran's lower 
extremities.  

Post-service medical records reveal a history of multiple 
non-service ankle sprains, occurring both pre- and post-
service.  The first post-service right ankle complaint occurs 
in 1996, approximately 12 years after separation from 
service.  The treatment record reveals the veteran gave a 
history of an ankle injury which occurred several months 
previously.  The record also reveals that the veteran 
reported a history of ankle instability dating from high 
school, but he does not report the in-service accident.  
Subsequent x-ray reports dating in 1996, 1997, and 1999 
report findings of instability of the ankle, and diagnose the 
veteran with right ankle chronic lateral instability.  The 
veteran underwent a right ankle ligament reconstruction in 
1999.  

A 2003 VA x-ray report found the veteran's right ankle 
normal, with no bony, joint, or soft tissue abnormality, and 
a 2003 VA clinical examination found the veteran's right 
ankle "essentially normal" with no noted instability.  The 
2003 VA compensation examiner, upon reviewing the record and 
examining the veteran, found that the instability of the 
right ankle was not connected to the in-service accident.  
The examiner opined that there "was no chain of evidence 
linking the veteran's most recent ankle complaints that 
eventually required the reconstructive surgery with the in-
service accident; there were too many places along the way 
during the many years where the veteran could have injured 
his ankle to account for the surgery."  

The negative nexus opinion provided by the VA examiner, the 
history of multiple non-service ankle injuries, and the lack 
of positive nexus evidence all require that service 
connection for the veteran's right ankle be denied.  

Right knee
The veteran contends that his right knee disability also 
results from his in-service motorcycle accident.  Available 
service medical records, including the treatment record from 
the in-service accident, reveal no complaints, treatment, or 
findings of a right knee disability.  Nor does the medical 
evidence of record contain any history of service-related 
knee problems.  The first record of a right knee disability 
does not occur until 1999, approximately 15 years after 
separation from service, when private treatment records 
reveal a complaint of increased right knee pain for the prior 
"few months."  The veteran was found to have a right medial 
meniscus tear, which was repaired later that year.  A 2003 x-
ray report subsequently revealed that the veteran had mild 
degenerative joint disease of the right knee.  

The 2003 VA compensation examiner found that the veteran's 
right knee disability was not connected to the in-service 
accident.  No positive nexus evidence has been presented by 
the veteran.

The negative nexus opinion by the VA examiner, the lack of a 
history of an in-service knee injury, and the date of the 
initial knee complaint all require that service connection 
for a right knee disability be denied.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


